Citation Nr: 1420861	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's period of active military service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant, S.R. and P.R.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to April 1970.  He had 600 days of time lost under 10 U.S.C. § 972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2012, the Board denied the issue of whether an October 1970 administrative decision contained clear and unmistakable error (CUE).  The Board also reopened a previously denied issue of whether the character of the appellant's period of active military service is a bar to VA benefits; however, the Board denied the issue on the merits.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision on the matter.  The Court noted that the appellant abandoned the appeal of the CUE issue; thus, that issue is no longer on appeal.  The Court also vacated the Board's July 2012 decision as to the character of service issue and remanded the case to the Board for action consistent with the Memorandum Decision. 

Additional evidence has been received in the record since the May 2010 statement of the case.  The appellant's representative waived review of the additional evidence by the RO on multiple occasions, most recently in March 2013.  See 38 C.F.R. § 20.1304(c) (2013). 


REMAND

The Board finds it necessary to remand the case based on the contents of the Court's July 2013 Memorandum Decision and additionally received evidence.

The appellant was discharged, in part, as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  He asserts there were compelling circumstances to warrant the prolonged unauthorized absence.  Thus, the appellant contends that his service should not be characterized as dishonorable under 38 C.F.R. § 3.12(c)(6) (2013).

The appellant submitted a December 2013 psychological evaluation from Dr. G.A.R.  It was noted that the appellant had a history of being in the vicinity of an artillery explosion during service that knocked him down.  Dr. G.A.R. stated that the appellant had to be suffering from posttraumatic stress disorder (PTSD) at the time and more likely than not had brain damage from a traumatic brain injury (TBI).  Dr. G.A.R. gave the opinion that that it is very unlikely that the appellant would have gone AWOL if it had not been for the TBI he suffered.

A February 2014 independent medical examination by Dr. J.W.E. was also submitted.  Dr. J.W.E. provided a diagnosis of PTSD as a result of the appellant's service in Vietnam, which he characterized as combat service.  Dr. J.W.E. also provided a diagnosis of TBI secondary to a concussion from an artillery shell blast.  Dr. J.W.E. gave the opinion that the TBI symptoms account for much of the appellant being AWOL.

This evidence indicates that the appellant may have experienced hardship or suffering incurred during overseas service, which may have resulted in a reason for going AWOL.  In the Memorandum Decision, the Court indicated that the Board must consider post-service evidence in addition to the contemporary service records.  In view of this information and evidence, the Board finds it necessary to remand the case to schedule the appellant for VA neurologic and psychiatric examinations to determine whether the appellant incurred a disorder during service, such as PTSD or a TBI, which caused him to go AWOL.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  The psychiatric examination should also address whether the appellant was insane at the time of going AWOL as insanity is an exception to a bar to VA benefits.  See 38 C.F.R. §§ 3.12(b); 3.354 (2013).

In light of the remand, the appellant must be sent a notification letter informing him of the evidence needed to establish veteran status.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b); Dennis v. Nicholson, 21 Vet. App. 18, 20-21 (2007).

In addition, the appellant must be asked to identify or submit any additional pertinent evidence in support of his claim.  Regardless of the response, records from the Social Security Administration (SSA) must be requested.  Several records from SSA are currently associated with the claims file; however, the records do not appear to be complete and they are nearly illegible.  Thus, a complete set of SSA records must be requested.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, this case is remanded for the following actions:

1.  The RO must send a notice letter to the appellant.  The letter must notify him of the information and evidence necessary to establish veteran status.  The appellant must be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The RO must also contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the appellant's response, the RO must attempt to procure copies of the appellant's SSA records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

3.  Then, the RO must schedule the appellant for a VA neurologic examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and electronic records have been reviewed.

Based on the clinical examination and a thorough review of the appellant's claims file, to include the appellant's service treatment and personnel records, post-service medical records, as well as the appellant's lay statements and hearing testimony of record, the examiner must state whether the appellant incurred a disorder during service, such as a TBI, which caused him to go AWOL.  Consideration must be given to the appellant's contention that a reason for his AWOL was the effects of a TBI resulting from a nearby artillery shell blast.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must also schedule the appellant for a VA psychiatric examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and electronic records have been reviewed.

Based on the clinical examination and a thorough review of the appellant's claims file, to include the appellant's service treatment and personnel records, post-service medical records, as well as the appellant's lay statements and hearing testimony of record, the examiner must state whether the appellant incurred a disorder during service, such as PTSD, which caused him to go AWOL.  Consideration must be given to the appellant's contention that a reason for his AWOL was the effects of PTSD resulting from the circumstances of his service in Vietnam.

The examiner must also state whether appellant was insane at the time he went AWOL.  For VA purposes, insanity has a specific definition that differs from other areas of law.  "Insanity" means that the appellant while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, (1) a more or less prolonged deviation from his normal method of behavior; (2) or who interferes with the peace of society; (3) or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The RO must notify the appellant that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the appellant does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue of whether the character of the appellant's period of active military service is a bar to VA benefits.  If veteran status is not granted, the RO must furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the appellant until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

